JANVIER, J.,
dissenting. I am quite convinced that the deceased had been seriously ill and had been in the hospital during the two years preceding the issuance of the policy, and that, therefore, the warranties in the policy were not complied with. I have no doubt that the deceased is the same party and that the attempts to change the age shown on the copy of the record sent by the Charity Hospital to the Board of Health should be sufficient in itself to show that those most at interest realized that they could not recover except by clouding the facts with doubt. In my opinion they have not done so, but have shown conclusively that recovery should be denied.
For these reasons I respectfully dissent.